Name: 2011/759/EU: Decision of the European Parliament of 25Ã October 2011 on the closure of the accounts of the European Medicines Agency for the financial year 2009
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  accounting;  EU finance
 Date Published: 2011-11-26

 26.11.2011 EN Official Journal of the European Union L 313/33 DECISION OF THE EUROPEAN PARLIAMENT of 25 October 2011 on the closure of the accounts of the European Medicines Agency for the financial year 2009 (2011/759/EU) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Medicines Agency for the financial year 2009, having regard to the Court of Auditors report on the annual accounts of the European Medicines Agency for the financial year 2009, together with the Agencys replies (1), having regard to the Councils recommendation of 15 February 2011 (05892/2011  C7-0052/2011), having regard to its decision of 10 May 2011 (2) postponing the discharge decision for the financial year 2009, and the replies by the Executive Director of the European Medicines Agency, having regard to Article 276 of the EC Treaty and Article 319 of the Treaty on the Functioning of the European Union, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Regulation (EC) No 726/2004 of the European Parliament and of the Council (4) establishing a European Medicines Agency and in particular Article 68 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof, having regard to the letter of the Chair of the Agencys Management Board to the Chair of the Committee on Budgetary Control of the European Parliament of 17 June 2011 (EMA/441533/2011), having regard to the Agencys replies to Parliaments resolution of 10 May 2011 (6) accompanying its abovementioned Decision on discharge for the financial year 2009, having regard to the Annual Internal Audit Reports for 2009, 2008 and 2007 of the Commissions Internal Audit Service (IAS) on the Agency, having regard to the final follow-up report on the audits of 2009, 2008 and 2006 of the IAS on the Agency, having regard to Rule 77 of, and Annex VI to, its Rules of Procedure, having regard to the second report of the Committee on Budgetary Control (A7-0329/2011), 1. Approves the closure of the accounts of the European Medicines Agency for the financial year 2009; 2. Instructs its President to forward this Decision to the Executive Director of the European Medicines Agency, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ C 338, 14.12.2010, p. 28. (2) OJ L 250, 27.9.2011, p. 173. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 136, 30.4.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 250, 27.9.2011, p. 174.